IN THE COURT OF APPEALS OF IOWA

                                     No. 14-1114
                                 Filed April 22, 2015


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CHRISTOPHER R. MARTIN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Marlita A. Greve,

Judge.



      A defendant appeals the district court’s dismissal of his motion to correct

an illegal sentence and application for appointment of counsel. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Robert P. Ranschau,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, Mary A. Triick, Assistant Attorney

General, Michael Walton, County Attorney, and Jerald Feuerbach, Assistant

County Attorney, for appellee.



      Considered by Vaitheswaran, P.J., and Tabor and Mullins, JJ.
                                              2


VAITHESWARAN, P.J.

       Christopher Martin pled guilty to second-degree theft and second-degree

robbery. The district court imposed sentence, ordering his Iowa sentences to be

served consecutively and also ordering them to run concurrently with a sentence

imposed on a separate crime in Illinois. The court later clarified Martin should

receive credit for time served in Illinois.

       Five years later, Martin filed a motion to correct illegal sentence.      He

asserted (1) the district court lacked “authority or jurisdiction of the case”

because of a statute of limitations violation and (2) he understood his plea

agreement would allow “all of his Illinois and Iowa prison time” to run

concurrently.    Martin simultaneously filed an application for appointment of

counsel. The district court summarily denied the motions, reasoning the issues

raised in the motion to correct illegal sentence were “previously dealt with.”

       On appeal, Martin asserts the district court “erroneously denied [him] the

right to counsel on his motion for correction of an illegal sentence.” He cites the

United States and Iowa Constitutions as well as Iowa Rule of Criminal Procedure

2.28(1).

       To be an “illegal” sentence, “the sentence must be one not authorized by

statute.” Tindell v. State, 629 N.W.2d 357, 359 (Iowa 2001). Martin’s motion

was not truly a motion to correct an illegal sentence. The motion raised a statute

of limitations concern and a concern about his understanding of and reliance on

the plea agreement. Neither implicates the legality of the sentence. See State v.

Wilson, 294 N.W.2d 824, 825 (Iowa 1980) (suggesting rule on correction of illegal

sentences “is directed to excision of sentences insofar as they were beyond the
                                       3


jurisdiction of the court and therefore void”). Because the issues Martin raised

could not be described as a challenge to the legality of the sentence, we need

not address the question of whether a right to counsel attaches to a motion to

correct an illegal sentence.   See State v. Trueblood, No. 13-0687, 2014 WL

636167, at *2 (Iowa Ct. App. Feb. 19, 2014).

       We affirm the district court’s summary dismissal of Martin’s motion to

correct illegal sentence.

       AFFIRMED.